DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claims 1-12 recites “the another hairpin wire having a five slot span,” “the hairpin wire having the five slot span” and “the other hairpin wire having the five slot span” interchangeably. Examiner recommends conforming the recitation to one form to remove any ambiguity
Claim 4 recites “though,” which should be “through”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 8 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed 03/30/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “some of the hairpin legs in a first/eighth layer, namely those at the beginning and end of each sub-circuit winding, are not joined to an adjacent leg” ([0026]), and this statement indicates that the invention is different from what is defined in the claim(s) because claim 8 required each of the first and eighth layer leg to not be connected to an adjacent leg. For examination purposes, the claim will be interpreted as disclosed in the specification [0026] and the drawing FIG 2A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2016/0248291) in view of Ahmed et al. (US 2020/0395804).
Regarding claim 1, Tamura teaches a system for a stator assembly (20) of an electric motor (1), comprising: 
a plurality of radial slots (31) positioned around an inner cylindrical surface (of back yoke 33); and 
a winding scheme (40) for the stator assembly (20) including a hairpin wire having a seven slot span (50A; [0051]) and another hairpin wire having a five slot span (50B; [0051]) in four sub-circuits (FIG 8).
Tamura discloses in para. [0064] that free end parts are bent towards opposite circumferential sides at half a magnetic pole pitch (48 slots divided by 8 magnetic poles divided by half equals 3 slots), which indicates that the free end parts connects each U1 slot to the next U1 slot, and U2 slot to the next U2 slot as seen in FIG 7.
Tamura does not explicitly disclose alternating positioning of the hairpin wire and the another hairpin wire.
	Ahmed discloses a winding scheme connecting layers in pairs of layers 1, 2, layers 3, 4, layers 5, 6, and layers 7, 8 (FIG 6, 7). The same scheme can be implemented to Tamura, which would alternately connect the large conductor segment (50A) and the small conductor segment (50B).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura to incorporate Ahmed to teach the winding scheme connecting layers in pairs of layers 1, 2, layers 3, 4, layers 5, 6, and layers 7, 8 to alternately connect the large and small conductor segments, for the advantages of creating a balanced and reasonably complex connection that matches the desired torque-speed curve.
Regarding claim 2/1, Tamura in view of Ahmed was discussed above in claim 1. Tamura further teaches wherein the hairpin wire having the seven slot span (50A) includes a U-shaped conductive segment (50A) with first ends (56A) of two legs (51A) joined together at an end-turn (52A) and second ends (free end parts) of the two legs (51A) spaced apart from each other by the seven slot span, and wherein the hairpin wire having the five slot span (50B) includes another U-shaped conductive segment (50B) with first ends (56B) of two legs (51B) joined together at another end-turn (52B) and the second ends (free end parts) of the two legs (51B) spaced apart from each other by the five slot span.
Regarding claim 3/1, Tamura in view of Ahmed was discussed above in claim 1. Tamura further teaches wherein for each of the hairpin wire having the seven slot span (50A) and the other hairpin wire having the five slot span (50B), each leg (51A, 51B) is bent outwards over a three slot span ([0064]).
Regarding claim 4/1, Tamura in view of Ahmed was discussed above in claim 1. Tamura further teaches wherein the stator assembly includes a connection side (46) and an insertion side (45), and each of the hairpin wire having the seven slot span (50A) and the hairpin wire having the five slot span (50B) is inserted into respective slots (31) from the insertion side (45) with each leg (51A, 51B) of the hairpin wire having the seven slot span (50A) and the hairpin wire having the five slot span (50B) extending axially though a housing (30) of the stator assembly (20) and extending out from the connection side (46).
Regarding claim 5/1, Tamura in view of Ahmed was discussed above in claim 1. 
Tamura further teaches wherein each slot of the plurality of radial slots (31) include six layers including a first, internal layer (radially inner layer) and a sixth, external layer (radially outer layer) with each layer formed to accommodate one leg (51A, 51B) of one of a hairpin wire having the seven slot span (50A) and another hairpin wire having the five slot span (50B).
Tamura fails to teach wherein each slot of the plurality of radial slots include eight layers.
Ahmed teaches wherein each slot of the plurality of radial slots (34) include eight layers (FIG 5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura to incorporate Ahmed to teach wherein each slot of the plurality of radial slots include eight layers, for the advantages of creating a balanced and reasonably complex connection that matches the desired torque-speed curve.
Regarding claim 6/3, Tamura in view of Ahmed was discussed above in claim 3. Tamura further teaches a first leg (51A) of a hairpin wire having the seven slot span (50A) and a first leg (51B) of a hairpin wire having the five slot span (50B) from two adjacent layers are connected via welding ([0048]).
Regarding claim 7/5, Tamura in view of Ahmed was discussed above in claim 5. Tamura further teaches wherein the four sub-circuit (FIG 8) are wired into three phases (U, V, W) with an output voltage for each phase being equal (connected in a Y shape with a common neutral point), and wherein each of a plurality of hairpin legs (51A, 51B) included within each slot (31) carries current of a same phase (same number and shape of conductors are used).
Regarding claim 8/7, Tamura in view of Ahmed was discussed above in claim 7. Ahmed further teaches wherein for each sub-circuit (44, 46, 47, 49, 56, 58, 60, 62, 70, 72, 74, 76), each hairpin leg in the first, internal layer (FIG 6-8 right side) of each slot (34) and each hairpin leg in the eighth, external layer (FIG 6-8 left side) of each slot (34) is not connected to a respective adjacent hairpin leg and provide terminal connections for one phase (FIG 6 U phase, FIG 7 V phase, FIG 8 W phase).

Regarding claim 13, Tamura teaches a system for conductive windings (40) for a stator (20) of an electric motor (1), comprising: 
three winding groups (41U, 41V, 41W) corresponding to three separate phases (FIG 8), respectively, with each group including a first pitch hairpin (50A) and a second pitch hairpin (50B) over four sub-circuits (U1-U4, V1-V4, W1-W4), the first pitch hairpin (50A) and the second pitch hairpin (50B) including identical leg bending ([0064] half magnetic pole pitch).
Tamura discloses in paragraph [0064] that free end parts are bent towards opposite circumferential sides at half a magnetic pole pitch (48 slots divided by 8 magnetic poles divided by half equals 3 slots), which indicates that the free end parts connects each U1 slot to the next U1 slot, and U2 slot to the next U2 slot as seen in FIG 7.
Tamura does not explicitly disclose alternating positioning of the first pitch hairpin and the second pitch hairpin.
	Ahmed discloses a winding scheme connecting layers in pairs of layers 1, 2, layers 3, 4, layers 5, 6, and layers 7, 8 (FIG 6, 7). The same scheme can be implemented to Tamura, which would alternately connect the large conductor segment (50A) and the small conductor segment (50B).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura to incorporate Ahmed to teach the winding scheme connecting layers in pairs of layers 1, 2, layers 3, 4, layers 5, 6, and layers 7, 8 to alternately connect the large and small conductor segments, for the advantages of creating a balanced and reasonably complex connection that matches the desired torque-speed curve.
Regarding claim 14/13, Tamura in view of Ahmed was discussed above in claim 13. Tamura further teaches wherein the first pitch hairpin (50A) spans over seven slots ([0051]) and the second pitch hairpin (50B) spans over five slots ([0051]), and wherein the identical leg bending is over three slots for each leg ([0064]).
Regarding claim 15/13, Tamura in view of Ahmed was discussed above in claim 13. Tamura further teaches wherein for a first of the four sub-circuits (U1), a first pitch hairpin (50A) has an unbent portion of its left, first leg (51A) starting in first slot, and connects to a second pitch hairpin (50B) in an eleventh slot (first pitch hairpin spans 10 pitches to the right from slot 1 to between slot 10 and 11), and wherein a right, second leg end (51A) of the first hairpin (50A) and a left, first leg (51B) of the second pitch hairpin (50B) wire are connected at the eleventh slot (second pitch hairpin spans 3 pitches to the left from slot 14 to between slot 10 and 11).
Regarding claim 16/15, Tamura in view of Ahmed was discussed above in claim 15. Tamura fails to teach wherein the first sub-circuit and a second sub-circuit of the four sub-circuits are interleaved with the first sub-circuit having a forward winding configuration of alternating the first pitch hairpin and the second pitch hairpin with the first pitch hairpin starting in the first slot, and the second sub-circuit having the forward winding configuration of alternating the second pitch hairpin and the first pitch hairpin with the second pitch hairpin starting in a second slot.
Ahmed teaches wherein the first sub-circuit (44) and a second sub-circuit (46) of the four sub-circuits (44, 46, 47, 49) are interleaved with the first sub-circuit (44) having a forward winding configuration of alternating the first pitch hairpin and the second pitch hairpin (Tamura’s first slot inner layer starts with large segment conductor 50A) with the first pitch hairpin starting in the first slot (slot 1 layer 8 in FIG 6), and the second sub-circuit (46) having the forward winding configuration of alternating the second pitch hairpin and the first pitch hairpin (Tamura’s second slot inner layer starts with small segment conductor 50B) with the second pitch hairpin (46) starting in a second slot (slot 2 layer 8 in FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura to incorporate Ahmed to teach wherein the first sub-circuit and a second sub-circuit of the four sub-circuits are interleaved with the first sub-circuit having a forward winding configuration of alternating the first pitch hairpin and the second pitch hairpin with the first pitch hairpin starting in the first slot, and the second sub-circuit having the forward winding configuration of alternating the second pitch hairpin and the first pitch hairpin with the second pitch hairpin starting in a second slot, for the advantages of creating a balanced and reasonably complex connection that matches the desired torque-speed curve.
Regarding claim 17/15, Tamura in view of Ahmed was discussed above in claim 15. Tamura fails to teach wherein a third sub-circuit and a fourth sub-circuit of the four sub- circuits are interleaved with the third sub-circuit having a reverse winding configuration of alternating the first pitch hairpin and the second pitch hairpin with the first pitch hairpin starting in the seventh slot, and the fourth sub-circuit having the reverse winding configuration of alternating the second pitch hairpin and the first pitch hairpin with the second pitch hairpin starting in an eighth slot.
Ahmed teaches wherein a third sub-circuit (47) and a fourth sub-circuit (49) of the four sub-circuits (44, 46, 47, 49) are interleaved with the third sub-circuit (47) having a reverse winding configuration of alternating the first pitch hairpin and the second pitch hairpin (Tamura’s seventh slot inner layer starts with large segment conductor 50A) with the first pitch hairpin starting in the seventh slot (slot 7 layer 8 in FIG 6), and the fourth sub-circuit (49) having the reverse winding configuration of alternating the second pitch hairpin and the first pitch hairpin (Tamura’s eighth slot inner layer starts with small segment conductor 50B) with the second pitch hairpin starting in an eighth slot (slot 8 layer 8 in FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura to incorporate Ahmed to teach wherein a third sub-circuit and a fourth sub-circuit of the four sub- circuits are interleaved with the third sub-circuit having a reverse winding configuration of alternating the first pitch hairpin and the second pitch hairpin with the first pitch hairpin starting in the seventh slot, and the fourth sub-circuit having the reverse winding configuration of alternating the second pitch hairpin and the first pitch hairpin with the second pitch hairpin starting in an eighth slot, for the advantages of creating a balanced and reasonably complex connection that matches the desired torque-speed curve.

Regarding claim 18, Tamura teaches a system for a stator (20) in an electric motor (1), comprising: 
a plurality of radial slots (31) evenly spaced circumferentially around an inner cylindrical surface (from back yoke 33) with each slot sized to accommodate layers of conductors (50) and extending axially from an insertion side (45) of the stator (20) to a connection side (46); and 
conductive winding (40) including a plurality of hairpin wires (50A, 50B) of alternating seven slot span and five slot span ([0051]) forming four parallel sub-circuits (FIG 8) with legs (51A, 51B) of each adjacent seven slot span hairpin and five slot span hairpin connected through welding ([0048]).
with each slot sized to accommodate eight layers of conductors;
conductive winding alternating seven slot span and five slot span.
Tamura discloses in para. [0064] that free end parts are bent towards opposite circumferential sides at half a magnetic pole pitch (48 slots divided by 8 magnetic poles divided by half equals 3 slots), which indicates that the free end parts connects each U1 slot to the next U1 slot, and U2 slot to the next U2 slot as seen in FIG 7.
Tamura does not explicitly disclose each slot sized to accommodate eight layers of conductors and alternating positioning of the plurality of hairpin wires of seven slot span and five slot span.
	Ahmed discloses slots (34) sized to accommodate eight layers of conductors (FIG 5), and a winding scheme connecting layers in pairs of layers 1, 2, layers 3, 4, layers 5, 6, and layers 7, 8 (FIG 6, 7). The same scheme can be implemented to Tamura, which would alternately connect the large conductor segment (50A) and the small conductor segment (50B).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Tamura to incorporate Ahmed to teach slots sized to accommodate eight layers of conductors, and the winding scheme connecting layers in pairs of layers 1, 2, layers 3, 4, layers 5, 6, and layers 7, 8 to alternately connect the large and small conductor segments, for the advantages of creating a balanced and reasonably complex connection that matches the desired torque-speed curve.
Regarding claim 19/18, Tamura in view of Ahmed was discussed above in claim 18. Tamura further teaches wherein each leg (51A, 51B) of a seven slot span hairpin (50A) and a five slot span hairpin (50B) is bent outwards over a three slot span ([0064]).
Regarding claim 20/18, Tamura in view of Ahmed was discussed above in claim 18. Tamura fails to teach wherein for a first sub-circuit and a second sub-circuit, the winding is clockwise with a first voltage across each of the first sub-circuit and the second sub-circuit in a first direction, and wherein for a third sub-circuit and a fourth sub-circuit the winding is counter clockwise with a second voltage across each of the third sub-circuit and the fourth sub-circuit in a second, opposite direction, the first voltage and the second voltage identically generated by a combined first pair and second pair magnetic poles upon spinning of a rotor of the electric motor.
Ahmed teaches wherein for a first sub-circuit (47) and a second sub-circuit (49), the winding is clockwise ([0032]) with a first voltage across each of the first sub-circuit (47) and the second sub-circuit (49) in a first direction, and wherein for a third sub-circuit (44) and a fourth sub-circuit (46) the winding is counter clockwise ([0032]) with a second voltage across each of the third sub-circuit (44) and the fourth sub-circuit (46) in a second, opposite direction, the first voltage and the second voltage identically generated by a combined first pair and second pair magnetic poles upon spinning of a rotor of the electric motor (20; [0036] phase windings are connected at a common neutral connection 52, and current is introduced into terminals 50, 66 and 80 from the same inverter to the phase windings).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9/8, the specific limitation of “in a first sub-circuit (A1-X1), a first hairpin leg (226) in the first, internal layer is coupled to a second hairpin leg (202) in a second, external layer to form a first connection, in a second sub-circuit (A2-X2), a third hairpin leg (228) in the first, internal layer is coupled to a fourth hairpin leg (204) in the second, external layer to form a second connection, in a third sub-circuit (A3-X3), a fifth hairpin leg (230) in the first, internal layer is coupled to a sixth hairpin leg (206) in the second, external layer to form a third connection, and in a fourth sub-circuit (A4-X4), a seventh hairpin leg (232) in the first, internal layer is coupled to an eighth hairpin leg (208) in the second, external layer to form a fourth connection, wherein each of the first connection, the second connection, the third connection, and the fourth connection are connected in parallel (254) to a voltage balanced phase circuit ([0027])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Kayano et al. (US 2015/0280507) discloses connecting an inner and outer layer hairpin legs, but fails to disclose the parallel sub-circuits and specific connection for the sub-circuits.
Claims 10-12 are allowable for depending upon claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINKI CHANG/           Examiner, Art Unit 2834                        

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2834